As filed with the Securities and Exchange Commission on , 2017 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Registration Statement Under THE SECURITIES ACT OF 1933 AMERICANN, INC. (Exact name of registrant as specified in charter) Delaware 000-54231 27-4336843 (State or other jurisdiction of incorporation) (PrimaryStandard Classi- fication Code Number) (IRS Employer I.D. Number) 3200 Brighton Blvd., Unit 144 Denver, CO 80216 (303) 862-9000 (Address and telephone number of principal executive offices) 3200 Brighton Blvd., Unit 144 Denver, CO 80216 (Address of principal place of business or intended principal place of business) Timothy Keogh 3200 Brighton Blvd., Unit 144
